                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                                Plaintiff,

         V.                                                  Case No. 19-CR-193

BRIAN GANOS,

                                Defendant.



                                       PLEA AGREEMENT



       1.       The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Megan J. Paulson, Assistant United

States Attorney, and the defendant, Brian Ganos, individually and by attorney Jonas B. Bednarek

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea

agreement:

                                             CHARGES

       2.       The defendant has been charged in a three-count indictment, which alleges a

violation of Title 18, United States Code, Sections 2252A(a)(5)(B) & (b)(2).

       3.       The defendant has read and fully understands the charges contained in the

indictment. He fully understands the nature and elements of the crimes with which he has been

charged, and those charges and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

       4.       The defendant voluntarily agrees to plead guilty to Counts Two and Three of the

indictment set forth in full as follows:
                                                1


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 1 of 18 Document 20
                                           COUNT TWO

        THE GRAND JURY FURTHER CHARGES THAT:

        1.      On or about August 3, 2016, in the State and Eastern District of Wisconsin and

elsewhere,

                                         BRIAN GANOS

knowingly possessed matter that contained images of child pornography, as defined in Title 18,

United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of

12 years, and which had been mailed, shipped, and transported using a means and facility of

interstate and foreign commerce, and that was produced using materials that had been mailed,

shipped, and transported by a means of interstate and foreign commerce, including by computer.

        2.     The child pornography possessed by the defendant on or about August 3, 2016,

included files identified by the following partial file names:

         Partial File Name                                       Description

 YEA--m                               This image depicts a 7-11 year old nude child performing
                                      fellatio on a nude adult male penis.
 PeQ--_m                              This image depicts a 6-11 year old female straddling a
                                      dildo inserted in her vagina. The child is nude except for
                                      socks and sleeves.
 h.g--_m                              This image depicts a 9-13 year old nude child sitting on
                                      the floor, bound with rope around her wrists, arms, and
                                      ankles with her arms tied behind her back.
4w--m
   _                                  The image depicts a 5-9 year old nude child with her legs
                                      and vagina spread by her hands and a shirtless adult male
                                      holding the child from behind with his erect penis
                                      protruding from his shorts.

       All in violation of Title 18, United States Code, Sections 2252A(a)5(B) and (b)(1).




                                                 2


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 2 of 18 Document 20
                                      COUNT THREE

         THE GRAND JURY FURTHER CHARGES THAT:

         1.    On or about March 21, 2019, in the State and Eastern District of Wisconsin and

elsewhere,
                                         BRIAN GANOS

knowingly possessed matter that contained images of child pornography, as defined in Title 18,

United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of

12 years, and which had been mailed, shipped, and transported using a means and facility of

interstate and foreign commerce, and that was produced using materials that had been mailed,

shipped, and transported by a means of interstate and foreign commerce, including by computer,

       2.     The child pornography possessed by the defendant on or about March 21, 2019

included files identified by the following partial file names:

        Partial File Name                                     Description
 Linda 10 yo, , „                    This video depicts a prepubescent female victim straddling
                                     a naked adult male lying on a bed, The adult male inserts
                                     his penis into the female's vagina. The victim's face is not
                                     visible in the video because she is wearing a ski mask.
   Partial MD5 Hash Value                                     Description
Oe1 0c9                              This image depicts a female victim, who appears to be
                                     between 10-14 years old, laying on her back on top of a
                                     white sheet. She is naked, a male's hand is on her chest,
                                     and his penis is over her vagina.
caf7993                              This image depicts a female victim, who appears to be
                                     between 12-16 years old. She is naked from the waist
                                     down and bent over a cushion, while a nude adult male is
                                     behind her, pressing his groin into hers and touching her
                                     buttocks with his hand.
ae05f7                               This image depicts a female victim, who appears to be
                                     between 12-16 years old, sitting on a child's play mat. She
                                     is naked from the torso down, as her shirt is pulled up over
                                     her chest. There is a naked male in the photo as well, and
                                     he is hunched over the female, with his hand on her left
                                     leg.

     All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2).

                                                3


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 3 of 18 Document 20
       5,       The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

 the offenses described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt:

         On December 14, 2018, the National Center for Missing and Exploited Children
(NCMEC) submitted three CyberTipline reports to the Wisconsin Department of Justice. All
three tips were submitted to NCMEC by Microsoft, because a user with the screen name
Live:pres29 uploaded three apparent child pornography images on three separate occasions, The
Internet Protocol (IP) address used to upload the images was 98.144.37.26. A special agent from
the Wisconsin Department of Justice authorized an administrative subpoena to Spectrum/Charter
Communications, which indicated that the IP address is registered to Brian Ganos, email address
bganos@wiumcom, listed telephone number of 414-XXX-2900 and 262-XXX-7484, residence
of XXX, Muskego, WI (herein "residence").

        The special agent transferred the case to the Muskego Police Department. On March 21,
2019, officers executed search warrants for Ganos' residence and black Cadillac Escalade
bearing Wisconsin Plate 692-PTP (herein "vehicle"). At or about 08:04 am on March 21, 2019,
Officer William Jones identified the vehicle and performed a traffic stop. Ganos was detained
while the search warrants of his residence and vehicle were executed. Officers found two micro
SD cards, an iPad, a black iPhone, and an HP laptop in the residence and an iPhone X and
numerous CDs and DVDs in the vehicle.

        On March 27, 2019, a partial extraction of the iPhone X found in the vehicle was
performed. A video file named "Linda 10 yo,avi" was located. This video depicts a prepubescent
female victim straddling a naked adult male lying on a bed, The adult male inserts his penis into
the female's vagina. The victim's face is not visible in the video because she is wearing a ski
mask. The iPhone X also contained three child pornography images. The first, with a file name
ending Oel0c9, depicts a female victim, who appears to be between 10-14 years old, laying on
her back on top of a white sheet. She is naked, a male's hand is on her chest, and his penis is
over her vagina. The second, with a file name ending in caf7993, depicts a female victim, who
appears to be between 12-16 years old. She is naked from the waist down and bent over a
cushion, while a nude adult male is behind her, pressing his groin into hers and touching her
buttocks with his hand. The third, with a file name ending in ae05f7, depicts a female victim,
who appears to be between 12-16 years old, sitting on a child's play mat, She is naked from the
torso down, as her shirt is pulled up over her chest. There is a naked male in the photo as well,
and he is hunched over the female, with his hand on her left leg. This phone was under the sole
control of Ganos when it was found in the vehicle that Ganos was driving. There were no other
occupants in the vehicle when Ganos was stopped, and the phone was located within the center
console, within reach of Ganos when he was driving. The number associated with this phone is
414-XXX-2900. Per the Muskego High School contact record, Brian Ganos can be reached via

                                                4


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 4 of 18 Document 20
 cell phone at 414-XXX-2900, and email address pres29Qhotmail,com, with alternate numbers
 and email addresses used for other members of the household.

          On or about May 3, 2019, while reviewing a separate HP laptop (Serial Number
  MXL9241913) seized on August 6, 2016, believed to be Ganos' work laptop, FBI Special Agent
   Walkowski discovered a single image of child pornography. It depicts a nude child performing
  oral sex on an adult male. The child appeared to be 8-10 years old. Once the image was
  discovered, the review of the laptop was terminated until a search warrant was issued on May 15,
  2019. A full forensic review of the laptop revealed a Windows user account "briang." A Skype
  profile containing username "pres292929" and file transfer "10yo my girl knows I want it
  mrnmm.jpg" was located, The HP laptop also contained sixteen pictures of child pornography.
  The first, file name ending in YEA--_m depicts a 7-11 year old nude child performing fellatio on
  a nude adult male penis. The second, file name ending in YUQ--_m, depicts a 6-11 year old
  female laying on her back with legs and vagina spread by her hands with the genital area the
  focus of the picture. The child is nude except for socks and a piece of clothing over her waist.
 The third, file name ending in PeQ--_m, depicts a 6-11 year old female straddling a dildo
 inserted in her vagina. The child is nude except for socks and sleeves. The fourth, file name
 ending in hg--_m, depicts a 9-13 year old nude child sitting on the floor, bund with rope around
 her wrists, arms, and ankles with her arms tied behind her back. The fifth, file name ending kQ--
 _m, depicts a 9-15 year old nude child on her hands and knees on a mattress with the anus and
 vagina facing the camera. The sixth, file name ending 4w--_m, depicts a 5-9 year old nude child
 with her legs and vagina spread by her hands and a shirtless adult male holding the child from
 behind with his erect penis protruding from his shorts. The seventh, file name ending brg--_m,
 depicts a 4-8 year old child nude except for black thigh high stockings, with her legs spread
 exposing her vagina to the camera. The eighth, file name ending Rw--_m, depicts a 4-9 year old
 nude child laying on a nude adult male performing fellatio while the nude adult male performs
 fellatio on the child. The ninth, file name ending kgA--_m, depicts a 6-10 year old child laying
on a bed performing fellatio on an adult male. The tenth, a file ending in iqQ--_m, depicts an 8-
15 year old child performing fellatio on an adult male penis. The eleventh, file ending in KQ--
_m, depicts two 5-10 year old children sitting on a bed both gripping an adult male penis. One
child is nude, the other is wearing a shirt. The adult male is nude from the waist down. The
twelfth, file ending 6CA--_m, depicts a 6-10 year old child, nude except for glasses, laying on a
bed with her legs spread, vagina and anus facing the camera, with a note book in one arm. The
thirteenth, file ending in 9mQ--_m, depicts two nude 6-9 year old children with the female child
holding the male child's penis. The fourteenth file, ending in Chw--_m, depicts an adult shirtless
female performing fellatio on a 3-5 year old child's penis. The fifteenth file, ending in kA--_m,
depicts a 7-10 year old female laying on a couch, pulling her bikini style underwear to the side to
expose her vagina to the camera. The sixteenth file, ending in 087g--_m, depicts a shirtless adult
female performing fellatio on a 6-10 year old's penis.

        On May 30, 2019, a federal search warrant was secured for Ganos' Skype account with
the username "pres29" or "live:pres29," registered to "Brian Ganos," email
"pres29@hotmail.com." This user information was obtained from the HP laptop seized during
the search of Ganos' residence. The Skype account showed that Ganos received three child
pornography images from another Skype user. The first, with a file name "tara 5yr 040.jpg,"
depicts a prepubescent female victim, who appears to be between 4-8 years old. She is fully
naked and straddling a naked adult male who is lying on his back. His penis is partially inserted
                                                5


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 5 of 18 Document 20
into the female's vagina. The second, with a file name "imgpsh_fullsize (21).jpg," depicts a
female victim who is an infant or toddler. An adult male's penis is inserted into her anus, and
there is a white substance dripped over her vagina. The third, with a file name "pokp.png,"
depicts a female victim, who appears to be between 13-16 years old. She is fully naked, and her
vagina and buttocks are exposed. She is looking over her right shoulder to face the camera.
Ganos also sent images to this user, but only one could be definitively identified as child
pornography. The fourth image, with a file name "154327035899700.jpg," depicts a
prepubescent female victim, who appears to be between 4-8 years old. She is fully naked, sitting
on a bed, with her legs spread and her body is covered in a white/clear substance from her right
shoulder to her vagina.

        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, these

offenses.

                                            PENALTIES

       6.       The parties understand and agree that the offenses to which the defendant will

enter a plea of guilty carry the following maximum terms of imprisonment and fines: Up to 20

years and $250,000. Each count also carries a mandatory special assessment of $100, and a

mandatory special assessment of $5,000.00, if the court determines that the defendant is non-

indigent, and at least 5 years to lifetime of supervised release. The parties further recognize that a

restitution order may be entered by the court.

                 DISMISSAL OF REMAINING COUNT OF INDICTMENT

      7.        The government agrees to move to dismiss the remaining count of the indictment

at the time of sentencing.

                                            ELEMENTS

      8.        The parties understand and agree that in order to sustain the charge of possession

of child pornography as set forth in Counts Two and Three, the government must prove each of

the following propositions beyond a reasonable doubt:

       First:          The defendant knowingly possessed or accessed with intent to view any
                       visual depiction; and
                                                  6


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 6 of 18 Document 20
        Second:          The visual depiction is child pornography; and

        Third:          The defendant knew that one or more of the persons depicted were under
                        the age of eighteen years; and

        Fourth:         The material identified in the indictment has been mailed, shipped, or
                        produced using materials that have been mailed, shipped or produced in or
                        affecting interstate or foreign commerce.

        Further:        The visual depiction involved a minor under 12 years old.

                                  SENTENCING PROVISIONS

       9.        The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentenee report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      10.        The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      11.        The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant's satisfaction.

      12.        The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.



                                                  7


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 7 of 18 Document 20
                               Sentencing Guidelines Calculations

       13.      The defendant acknowledges and understands that the sentencing guidelines

 recommendations contained in this agreement do not create any right to be sentenced within any

 particular sentence range, and that the court may impose a reasonable sentence above or below

 the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      14.      The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                       Base Offense Level

      15.      The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in Counts Two and Three is 18 under Sentencing

Guidelines Manual § 2G2.2(a).


                                Specific Offense Characteristics

      16.      The parties agree to recommend to the sentencing court that a two-level increase

for material involving a prepubescent minor or a minor who had not attained the age of 12 years

under Sentencing Guidelines Manual §2G2.2(b)(2) is applicable to the offense level for the

offense.




                                                 8


       Case 2:19-cr-00193-JPS Filed 02/14/20 Page 8 of 18 Document 20
          17.      A four-level increase because the offense involved infant or toddler or sadistic or

 masochistic conduct under Sentencing Guidelines Manual §202.2(b)(4) is applicable to the

 offense level for the offense.

          18.      A two-level increase because the offense involved the use of a computer for the

 possession of the material under Sentencing Guidelines Manual §2G2.2(b)(6) is applicable to the

 offense level for the offense

          19.   A two-level increase because the offense involved at least 10 but fewer than 150

images under Sentencing Guidelines Manual §2G2.2(b)(7)(A) is applicable to the offense level

for the offense.

                                     Acceptance of Responsibility

          20,   The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1,1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. The defendant

acknowledges, understands, and agrees that conduct consistent with the acceptance of

responsibility includes but is not limited to the defendant's voluntary identification and

disclosure to the government of any and all actual or potential victims of the offense prior to

sentencing. In addition, if the court determines at the time of sentencing that the defendant is

entitled to the two-level reduction under § 3E1.1(a), the government agrees to make a motion

recommending an additional one-level decrease as authorized by Sentencing Guidelines Manual

§ 3E1.1(b) because the defendant timely notified authorities of his intention to enter a plea of

guilty.

                                    Sentencing Recommendations

      21,       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but
                                                   9


          Case 2:19-cr-00193-JPS Filed 02/14/20 Page 9 of 18 Document 20
 not limited to any and all conduct related to the offense as well as any and all matters which

 might cons,.,-.1k, aggravating or mitigating sentencing factors.

       22.      Both patties reserve the right to make any recommendation regarding any and all

 factop,pertinent as they affect sentencing. Both parties reserve the right to argue the amount of

 restitution and the terms and condition of its payment; the length of supervised ielease and the

terms and conditions of the release; the defendant's custodial status pending the sentencing; and

any other matters not specifically addressed by this agreement.

       23.      Each party agrees that they will be free to argue for a guideline sentence. Each

party is also free to argue a consecutive or a concurrent sentence to case number, 18-CR-62.

                              Court's Determinations at Sentencing

      24.       The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      25.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      26.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed
                                                 10


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 10 of 18 Document 20
 by the sentencing court shall be the minimum the defendant is expected to pay and that the

 government's collection of any and all court imposed financial obligations is not limited to the

 payment schedule. The defendant agrees not to request any delay or stay in payment of any and

 all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

 the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      27.        The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, at least 30 days before sentencing, and also upon request of the

FLU during any period of probation or supervised release imposed by the court, a complete and

sworn financial statement on a form provided by FLU and any documentation required by the

form. The defendant further agrees, upon request of FLU whether made before or after

sentencing, to promptly: cooperate in the identification of assets in which the defendant has an

interest, cooperate in the liquidation of any such assets, and participate in an asset deposition.

                                        Special Assessment

      28.       The defendant agrees to pay the special assessment in the amount of $200 or

$10,000.00 if the court determines the defendant is non-indigent prior to or at the time of

sentencing or upon further order of the court.

                                             Restitution

      29.      Pursuant to 18 U.S.C. § 3663, the defendant agrees to the entry of a Restitution

Order for the full amount of the victims' losses for victims of the conduct described in the

charging instrument, statement of facts, and any relevant conduct, specifically including the

minors identified as a victim by law enforcement, The defendant agrees that the minors are

properly considered a "crime victim" under 18 U.S.C. § 3771 and are therefore afforded all

enumerated rights under that section. Further, pursuant to 18 U.S.C, § 3664(d)(5), the defendant
                                                 11


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 11 of 18 Document 20
 agrees not to oppose bifurcation of the sentencing hearing if the victims' losses are not

 ascertainable ten days prior to sentencing.

      30.        The defendant understands that because restitution for the offenses is mandatory,

the amount of restitution shall be imposed by the court regardless of the defendant's financial

resources. The defendant agrees to cooperate in efforts to collect the restitution obligation. The

defendant understands the imposition or payment of restitution will not restrict or preclude the

filing of any civil suit or administrative action.


                                               Forfeiture

      31.        The defendant agrees that all properties listed in the indictment constitute the

proceeds of the offenses to which he is pleading guilty, or were used to facilitate such offenses.

The defendant agrees to the forfeiture of these properties and to the immediate entry of a

preliminary order of forfeiture. The defendant agrees that he has an interest in each of the listed

properties. The parties acknowledge and understand that the government reserves the right to

proceed against assets not identified in this agreement. The parties agree that the forfeiture of the

defendant's properties as described in the indictment will be determined by the court prior to or

at the time of sentencing.

                             DEFENDANT'S WAIVER OF RIGHTS

      32.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a,      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.


                                                     12


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 12 of 18 Document 20
            b.       If the trial is a jury trial, the jury would be composed of twelve citizens
                     selected at random. The defendant and his attorney would have a say in who
                     the jurors would be by removing prospective jurors for cause where actual
                     bias or other disqualification is shown, or without cause by exercising
                     peremptory challenges. The jury would have to agree unanimously before it
                     could return a verdict of guilty. The court would instruct the jury that the
                     defendant is presumed innocent until such time, if ever, as the government
                     establishes guilt by competent evidence to the satisfaction of the jury beyond a
                     reasonable doubt.

            c.       If the trial is held by the judge without a jury, the judge would find the facts
                     and determine, after hearing all of the evidence, whether or not he was
                     persuaded of defendant's guilt beyond a reasonable doubt.

            d.       At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

            e.       At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inference of guilt could be drawn from
                     his refusal to testify. If defendant desired to do so, he could testify on his own
                     behalf.

      33.        The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offenses to which the defendant intends to plead guilty. The defendant further understands that

the defendant's answers may later be used against the defendant in a prosecution for perjury or

false statement.

      34.        The defendant acknowledges and understands that he will be adjudicated guilty of

the offenses to which he will plead guilty and thereby may be deprived of certain rights,


                                                  13


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 13 of 18 Document 20
 including but not limited to the right to vote, to hold public office, to serve on a jury, to possess

 firearms, and to be employed by a federally insured financial institution.

       35.       The defendant knowingly and voluntarily waives all claims he may have based

 upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

 Amendment. The defendant agrees that any delay between the filing of this agreement and the

 entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

 the Speedy Trial Act.

       36.       Based on the government's concessions in this agreement, the defendant

 knowingly and voluntarily waives his right to appeal his conviction or sentence in this case and

further waives his right to challenge his conviction or sentence in any post-conviction

proceeding, including but not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this

paragraph, the term "sentence" means any term of imprisonment, term of supervised release,

term of probation, supervised release condition, fine, forfeiture order, and restitution order. The

defendant's waiver of appeal and post-conviction challenges includes the waiver of any claim

that (1) the statute[s] or Sentencing Guidelines under which the defendant is convicted or

sentenced are unconstitutional, and (2) the conduct to which the defendant has admitted does not

fall within the scope of the statute[s] or Sentencing Guidelines. This waiver does not extend to

an appeal or post-conviction motion based on (1) any punishment in excess of the statutory

maximum, (2) the sentencing court's reliance on any constitutionally impermissible factor, such

as race, religion, or sex, (3) ineffective assistance of counsel in connection with the negotiation

of the plea agreement or sentencing, or (4) a claim that the plea agreement was entered

involuntarily.




                                                 14


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 14 of 18 Document 20
                              Further Civil or Administrative Action

       37.      The defendant acknowledges, understands, and agrees that the defendant has

 discussed with his attorney and understands that nothing contained in this agreement, including

 any attachment, is meant to limit the rights and authority of the United States of America or any

 other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict

rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                 MISCELLANEOUS MATTERS

      38.       Pursuant to 18 U.S.C. § 3583(d), the defendant has been advised and understands

the court shall order as a mandatory condition of supervised release, that the defendant comply

with state sex offender registration requirements. The defendant also has been advised and

understands that under the Sex Offender Registration and Notification Act, a federal law, he

must register and keep the registration current in each of the following jurisdictions: the location

of his residence; the location of his employment; and, if he is a student, the location of his

school. Registration will require that the defendant provide information that includes, name,

residence address, and the names and addresses of any places at which he will be an employee or

a student. The defendant understands that he must update his registration not later than three

business days after any change of name, residence, employment, or student status. The defendant

understands that failure to comply with these obligations may subject him to prosecution for

failure to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine and/or

imprisonment.




                                                 15


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 15 of 18 Document 20
                                       GENERAL MATTERS

       39.       The parties acknowledge, understand, and agree that this agreement does not

 require the government to take, or not to take, any particular position in any post-conviction

 motion or appeal.

       40.      The parties acknowledge, understand, and agree that the United States Attorney's

 office is free to notify any local, state, or federal agency of the defendant's conviction.

       41.      The defendant understands that pursuant to the Victim and Witness Protection

 Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

 United States, the victim of a crime may make a statement describing the impact of the offense

 on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.

             EFFECT OF' DEFENDANT'S BREACH OF PLEA AGREEMENT

      42.       The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the
                                                 16


      Case 2:19-cr-00193-JPS Filed 02/14/20 Page 16 of 18 Document 20
defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT'S PLEA

      43.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                               17


     Case 2:19-cr-00193-JPS Filed 02/14/20 Page 17 of 18 Document 20
                                    ACKNOWLEDGMENTS

 I am the defendant, I am entering into this plea agreement freely and voluntarily, I am not now
 on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
 whether or not prescribed by a physician, which would impair my ability to understand the terms
 and conditions of this agreement. My attorney has reviewed every part of this agreement with me
 and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
 of this case with my attorney and I am satisfied that my attorney has provided effective
 assistance of counsel.



 Date:
                                             BRIAN GANOS
                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one,



Date: (9
                                             JONAS B. BEDNAREK
                                             Attorney for Defendant
                                              t o303 Lf

For the United States of America:



Date:
                                          , MATTHEW D. KRUEGER
                                            United States Attorney



Date:      / q/2
                                            MEGAN J. PAU ON
                                            Assistant United States Attorney




                                               18


        Case 2:19-cr-00193-JPS Filed 02/14/20 Page 18 of 18 Document 20
